DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This is responsive to the claims filed 07/01/2022. 
Examiner acknowledges receipt of Applicant’s amendments and arguments filed 07/01/2022. The arguments set forth are addressed herein below. 
Claims 1-22 remain pending and Claims 1, 18, 20, and 21 are currently amended. 
AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 – 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2008/0076506 A1 to Nguyen et al. (hereinafter Nguyen).  

Regarding Claim 14, (Original) Nguyen discloses a gaming system within a casino, comprising: 
a plurality of gaming stations in the casino, each gaming station of the plurality of gaming stations enabling an individual to play a game (figs. 1-2, 5A-6, [0011], [0013]-[0014] discloses a casino gaming table which includes a gaming table controller and a plurality of player stations. According to at least one embodiment, one or more player stations may include, for example: a communication system operable to perform wireless data communication with at least one handheld device); 
a registration device at each gaming station of the plurality of gaming stations that communicates with a personal electronic device of an individual at the gaming station to enable the individual to register for the game (figs. 1-2, table console 102; [0229]-[0231], [0301] discloses player registration with the personal electronic device (i.e. VCARD) and the intelligent gaming table; [0140]-[0152] discloses table console 220 include dealer operational controls such as verifying and activating a VCARD); and 
a game processor that enables the individual to play the game through the personal electronic device while positioned in proximity to the gaming station without physically contacting the gaming (figs. 1-2, 5A-6, [0124]-[0125], [0129], [0161]-[0162]) station by: 
receiving signals from the personal electronic device once the individual has used the personal electronic device to register for the game, the signals received by the game processor  ([0135], [0171], [0230]) corresponding to:
a bet placed by the individual through the personal electronic device (fig. 4, [0069]-[0072], [0191]-[0196]); and 
a play choice made by the individual through the personal electronic device (figs. 4-6, [0069]-[0072], [0191]-[0196]); and 
transmitting signals to the gaming station corresponding to: 
the bet placed by the individual ([0125], [0069]-[0072], [0191]-[0196]); and 
the play choice made by the individual ([0125], [0069]-[0072], [0191]-[0196]).  

Regarding Claim 15, (Original) Nguyen discloses the gaming system of claim 14, wherein the plurality of gaming stations includes at least one gaming table (figs. 1-2).  

Regarding Claim 16, (Original) Nguyen discloses the gaming system of claim 14, wherein the plurality of gaming stations includes at least one electronic gaming terminal (figs. 1-2, intelligent gaming table).  

Regarding Claim 17, (Original) Nguyen discloses the gaming system of claim 14, wherein the plurality of gaming stations includes at least one slot machine (figs. 1-8, [0285]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0076506 A1 to Nguyen et al. (hereinafter Nguyen) in view of U.S. Patent Application Publication 2009/0017888 A1 to Kuhn et al. (hereinafter Kuhn).  


Regarding Claim 1, (Currently amended) Nguyen discloses a touchless gaming system, comprising: 
a table at which a game is conducted by at least one table crew member (fig. 1, dealer 103, [0025]-[0026] discloses enabling play of a casino table game involving live dealers who are physically present at the gaming table); 
a plurality of seats positioned adjacent to the table, each seat to be physically occupied by a gamer participating in the game (fig. 1 depicts player positions/seats 112A-G around the table); 
at least one camera oriented to obtain images of the table and the physical game pieces on the table (figs. 1-2, cameras 262; [0100]); 
a game processor (figs. 1-2, [0125], [0161]) that receives the images from the at least one camera, processes the images, generates an electronic signal corresponding to an electronic display of the game, transmits the electronic signal to a personal electronic device of each player occupying a seat of the plurality of seats, and executes a program that enables each player to use the personal electronic device to participate in play the game at the table without physically contacting the physical game pieces (figs. 5A-5B,6-7 [0192]-[0202], [0205], [0254]-[0262] discloses player using a VCARD at the intelligent gaming table to play a game without contact the gaming pieces on the table); and
a table screen visible to the table crew member ([0138], [0140]-[0153] discloses table console for facilitate and execute game play operations, table configuration operations, player tracking operations, maintenance and inspection operations, etc.) to enable the table crew member to confirm:
the game processor is in communication with a player processor of the personal electronic device of each player ([0254], [0260]); 
each player is registered for the game ([0229]-[0231] discloses verifying a player/VCARD is registered for game play); and 
each bet placed by each player ([0191]-[0195]).  
Although, Nguyen discloses a live table game with players physically seated at a gaming table, it does not explicitly disclose “physical game pieces to be used by the table crew member while conducting the game.”  In a related invention, Kuhn discloses physical game pieces to be used by the table crew member while conducting the game (Abstract, [0008], [0058]-[0060]). 

Nguyen discloses facilitating play of a casino table game at a casino gaming table system which includes a casino gaming table and at least one handheld device. At least a portion of operations or activities relating to the casino game may be performed at a first handheld device. Examples of such operations may include electronically dealing a first card to a first player via the first handheld device, displaying a representation of the first card to the first player via a display at the first handheld device, etc. Kuhn discloses an electronic gaming system with real playing cards and multiple player displays for virtual card and betting images. The system allows real playing cards to be used in electronic gaming systems that provide multiple video displays for multiple live participants at a gaming table. The system can post virtual images of the cards in play on the participant displays and can also display virtual bets, e.g., wagering chips, on the same displays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Nguyen to include the physical game objects on the gaming table as disclosed by Kuhn in order to provide the real playing cards provide the look, feel, and action of playing a card game while the electronic gaming system provides elements of automation, security, and virtual display of the cards and bets as disclosed in Kuhn (see Abstract). 

Regarding Claim 2, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 1, wherein the table screen further enables the table crew member to confirm: a play choice made by each player (Nguyen, [0135], [0210]-[0228]).  

Regarding Claim 3, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 1, further comprising: a player registration system (Nguyen, [0230]-[0232]).  

Regarding Claim 4, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 3, wherein the player registration system comprises at least one near field communication (NFC) device at the table that communicates with the personal electronic device of each player upon placement of the personal electronic device adjacent to the NFC device (Nguyen, [0099]).  

Regarding Claim 5, (Original) Nguyen discloses the touchless gaming system of claim 1, wherein the processor selectively communicates with a digital wallet of each player occupying a seat of the plurality of seats (Nguyen, [0233]).  

Regarding Claim 6, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 1, wherein the program executed by the processor enables each player occupying a seat of the plurality of seats to privately visualize at least one physical game piece of the physical game pieces (Nguyen, figs. 1-2).  

Regarding Claim 7, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 1, further comprising: 
the personal electronic device of each player occupying a seat of the plurality of seats (Nguyen, figs. 1-2, 5A-6, [0243], [0246]-[025]); and 
an app executed by the player processor of the personal electronic device, the app facilitating ([0080]-[0088], [0210]-[0228]):
communication of the player processor with the game processor; 
registration of the player for the game ([0097]); 
deposit of funds into a digital wallet associated with the player ([0233]-[0234]); and 
placement of bets from the digital wallet ([0191]-[0195]).  

Regarding Claim 8, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 7, wherein the app executed by the player processor also facilitates: entry of a play choice made by each player into the personal electronic device (figs. 5A-5B); and transmission of the play choice to the game processor (figs. 5A-5B).  

Regarding Claim 9, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 1, wherein the physical game pieces comprise playing cards (Kuhn, figs. 1-4, [0008]).  

Regarding Claim 10, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 9, wherein the table comprises a blackjack table (Nguyen, [0025], [0028]).  

Regarding Claim 11, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 9, wherein the table comprises a pai gow poker table (Kuhn, [0002]).  

Regarding 12, (Original) Nguyen in view of Kuhn discloses the touchless gaming system of claim 9, wherein the table comprises a baccarat table (Kuhn, [0002]; Nguyen, [0002]).  



Claims 18 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2008/0076506 A1 to Nguyen et al. (hereinafter Nguyen) in view of U.S. Patent 10,946,110 to Colvin et al. (hereinafter Colvin).

Regarding Claim 18, (Currently amended) Nguyen discloses a method for playing a socially distanced game in a casino, comprising:
occupying a seat at a table in the casino (figs. 1-2, [0243]-[0246])); 
registering for … game to be played on the table with a personal electronic device figs. 1-2, table console 102; [0229]-[0231], [0301] discloses player registration with the personal electronic device (i.e. VCARD) and the intelligent gaming table; [0140]-[0152] discloses table console 220 include dealer operational controls such as verifying and activating a VCARD); 
witnessing play of the game on the table, including use of physical game pieces by a table crew member, from the seat at the table (figs. 1-2, 5A-6, [0124]-[0125], [0129], [0161]-[0162]); and 
participating in playing the game through the personal electronic device, without touching the physical game pieces on the table ([0135], [0171], [0230], [0191]-[0196]).  

Nguyen discloses the limitations of Claim 18 fully but does not disclose that the game is “socially distanced”. In  related invention, Colvin discloses a gaming system in which embodiments of the invention can allow for socially distancing gaming systems in a casino (Col. 2, lines 8 to 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Nguyen with the social distancing features of Colvin in order to provide a safe and decontaminated gaming space for players to enjoy playing their games as they did prior to the viral pandemic and offer some peace of mind when utilizing the casino gaming devices that they are clean. 

Regarding Claim 19, (Original) Nguyen in view of Colvin discloses the method of claim 18, wherein registering for the game comprises placing the personal electronic device in proximity to a registration device at the table (Nguyen, [0184], [0191]).  

Regarding Claim 20, (Currently amended) Nguyen in view of Colvin discloses the method of claim 18, wherein participating in playing the game comprises placing a bet through the personal electronic device (Nguyen, figs. 4-6, [0069]-[0072], [0191]-[0196]).  

Regarding Claim 21, (Currently amended) Nguyen in view of Colvin discloses the method of claim 20, wherein participating in playing the game further comprises making a play choice through the personal electronic device (Nguyen , figs. 4-6, [0069]-[0072], [0191]-[0196]).  

Regarding Claim 22, (Original) Nguyen in view of Colvin discloses the method of claim 18, further comprising: 
verifying that each player occupying a seat at the table (Nguyen, figs. 4-6, [0243], figs. 1-2, table console 102; [0229]-[0231], [0301] discloses player registration with the personal electronic device (i.e. VCARD) and the intelligent gaming table; [0140]-[0152] discloses table console 220 include dealer operational controls such as verifying and activating a VCARD): 
has registered for the game (Nguyen, figs. 4-6, [0229]-[0231], [0301]); 
has placed a bet (Nguyen, figs. 4-6, [0069]-[0072], [0191]-[0196]); and/or 
has made a play choice (Nguyen, figs. 4-6, [0069]-[0072], [0191]-[0196]).   

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art as it relates to this claim is U.S. Patent 10,946,110 B1 to Colvin et al. Colvin generally discloses embodiments of the present invention allow for a social distancing method so that players may be physically seated at smaller distances than may be suggested by governmental authorities such as a recommended physical separation of at least six feet or 72 inches.


Response to Arguments/Remarks

Applicant’s arguments filed 07/01/2022 have been fully considered. 
As an initial matter, Applicant’s amendments are sufficient to overcome the claim objection and the 35 U.S.C. 112(b) rejection of Claim 1. These rejections are hereby withdrawn. 

Applicant’s arguments as it pertains to the 35 U.S.C. 102 and 103 rejections of the claims have been fully considered but they are moot because the arguments do not apply to any of the references used in the current rejection. 

Conclusion
Claims 1 -22 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715